Citation Nr: 1046791	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by coughing, previously characterized as a claim for service 
connection for bronchitis.

2.  Entitlement to an initial rating in excess of 10 percent for 
low back strain.

3.  Entitlement to an initial compensable rating for right 
shoulder strain prior to October 5, 2010, and to a rating in 
excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for left 
shoulder strain prior to October 5, 2010, and to a rating in 
excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for right wrist 
strain prior to October 5, 2010, and to a rating in excess of 10 
percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 2005.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for low back strain, rated 10 
percent, granted service connection for left and right shoulder 
strain and for right wrist strain, rated 0 percent, each, and 
denied service connection for bronchitis and left knee strain.  
The appeal is also from an August 2007 rating decision which 
denied service connection for tinnitus.

In November 2009, the Board remanded the issues on appeal to 
schedule the Veteran for a hearing.  This hearing was held in 
March 2010.  A copy of the hearing transcript has been associated 
with the claims file.  At the time of the hearing, the Veteran 
withdrew from appeal the issue of service connection for a left 
knee disorder.  Under 38 C.F.R. § 20.204(b), the issue has been 
properly withdrawn, and is not before the Board.

The Veteran submitted additional evidence as the time of the 
March 2010 hearing, but waived initial consideration of this 
evidence by the Agency of Original Jurisdiction (AOJ).  See 38 
C.F.R. § 20.1304.

In June 2010 the Board granted service connection for tinnitus 
and remanded the remaining issues for further development.  The 
development as ordered was sufficiently accomplished.  A remand 
by the Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998)

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon a complete review of the entire claims file, the Board 
observes that the August 2007 rating decision describes the 
allergic rhinitis disability, now granted service connection, as 
"allergic rhinitis with chronic cough" in the initial 
paragraph.  The Board acknowledges that the cover page of the 
rating decision describes the disability only as "allergic 
rhinitis."  Nonetheless, the subsequent discussion of the 
disability and of how the RO reached its evaluation includes the 
RO's consideration of chronic cough complaints and treatment in 
service and post service.  On remand, the RO must clarify whether 
it has found the "chronic cough" to be part and parcel of the 
allergic rhinitis disability and therefore included in its 
evaluation, or whether this is a separately rated disability, 
distinct from the allergic rhinitis disability and bearing its 
own evaluation.  

As well, during his March 2010 testimony, the Veteran, 
accompanied by his representative, testified at length about his 
chronic cough, his memory of in-service treatment, post-service 
treatment, and as noted in the June 2010 Remand Order, that he 
was not claiming bronchitis.  This came more than three (3) years 
after what apparently was an August 2007 grant of service 
connection for a chronic cough.  The AOJ/RO should contact the 
Veteran to determine the precise nature of his pending claim. 

As well, in compliance with the June 2010 Remand order, the 
Veteran was mailed in July 2010 an Authorization and Release form 
regarding the private medical records of Dr. D.K.  There is no 
response in the claims file.  However, at the conclusion of the 
October 2010 VA orthopedic examination report, the examiner noted 
that the Veteran reported receiving treatment for his service-
connected low back, right and left shoulders, and right wrist at 
the VA medical facility in Fort Worth.  These records must be 
obtained and included in the claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
clarify the precise nature of his claim 
seeking entitlement to service connection for 
disorder characterized by coughing.  

2.  Obtain all of the Veteran's outpatient 
treatment records dated May 2008 to present, 
pertaining to his low back, right shoulder, 
left shoulder, and right wrist, from the Fort 
Worth, Texas, VA medical facility.  Include 
them in the record and document any negative 
searches.

3.  Then readjudicate the claim at issue in 
light of any additional evidence obtained and 
clarify the August 2007 rating decision 
reference to chronic cough as either a 
secondary to the service connected allergic 
rhinitis disability and rated appropriately 
or as a separately listed and rated 
disability.  

If the disposition of the claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


